 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1122 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2010 
Mr. Lewis of Georgia submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Supporting the goals and ideals of the Year of the Lung 2010. 
 
 
Whereas millions of people around the world struggle each year for life and breath due to lung diseases, including tuberculosis, asthma, pneumonia, influenza, lung cancer and chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, and more than 8,100,000 die each year; 
Whereas lung diseases afflict people in every country and every socioeconomic group, but take the heaviest toll on the poor, children, the elderly, and the weak; 
Whereas lung disease is a serious public health problem in the United States that affects adults and children of every age and race; 
Whereas lower respiratory diseases are the fourth leading cause of death in the United States; 
Whereas the economic cost of lung diseases is expected to be $177,000,000,000 in 2009, including $114,000,000,000 in direct health expenditures and $64,000,000,000 in indirect morbidity and mortality costs; 
Whereas nearly half of the world’s population lives in or near areas with poor air quality, which significantly increases the incidence of lung diseases such as asthma and COPD, and more than 2,000,000 people die prematurely due to indoor and outdoor air pollution; 
Whereas tuberculosis, an airborne infection that attacks the lungs and other major organs, is a leading global infectious disease; 
Whereas no new drugs have been developed for tuberculosis in more than 5 decades and the only vaccine is nearly a century old, yet there were 9,400,000 new cases in 2008, and this curable disease kills 1,800,000 each year; 
Whereas an estimated 12,000,000 adults in the United States, are diagnosed with COPD, and another 12,000,000 have the disease but don’t know it; 
Whereas COPD kills an estimated 126,000 people in the United States each year, is currently the fourth leading cause of death in the Nation, is the only one of the 4 major causes that is still increasing in prevalence, and is expected to rise to become the third leading cause of death in the United States; 
Whereas lung cancer is the second most common cancer in the United States and the most common cause of cancer deaths; 
Whereas the leading cause of lung cancer is long-term exposure to tobacco smoke; 
Whereas about 23,400,000 people in the United States have asthma, a prevalence which has risen by over 150 percent since 1980; 
Whereas asthma is the most common chronic disorder found in children, with 7,000,000 affected; 
Whereas flu and pneumonia together are the eighth leading cause of death in the United States; 
Whereas about 190,000 people in the United States are affected by acute respiratory distress syndrome (ARDS) each year, a critical illness that results in sudden respiratory system failure, which is fatal in up to 30 percent of cases; 
Whereas about 75,000 people in the United States die as a result of acute lung injury, a disease that can be triggered by infection, drowning, traumatic accident, burn injuries, blood transfusions, and inhalation of toxic substances, which kills approximately the same number of people each year as die from breast cancer, colon cancer, and prostate cancer combined; 
Whereas of the 10 leading causes of infant mortality in the United States, 4 are lung diseases or have a lung disease component; 
Whereas pulmonary fibrosis (PF) is a relentlessly progressive, ultimately fatal disease with a median survival rate of 2.8 years that has no life-saving therapy or cure; 
Whereas more than 120,000 people are living with PF in the United States, 48,000 are diagnosed with it each year, and as many as 40,000 die annually, the same as die from breast cancer; 
Whereas the cause of sarcoidosis, an inflammatory disease that occurs most often in the lungs and has its highest incidence among young people aged 20 to 29, is unknown; 
Whereas 15 years ago, people with pulmonary hypertension lived on average less than 3 years after diagnosis; 
Whereas new treatments have improved survival rates and quality of life for those living with this condition, but it remains a severe and often fatal illness; 
Whereas Lymphangioleiomyomatosis (LAM), a rare lung disease that affects women exclusively and is also associated with tuberous sclerosis, has no treatment protocol or cure and is often misdiagnosed as asthma or emphysema; 
Whereas Hermansky-Pudlak Syndrome, a genetic metabolic disorder which causes albinism, visual impairment, and serious bleeding due to platelet dysfunction, has no cure and no standard of treatment; 
Whereas children's interstitial lung disease, a group of rare lung diseases, has many different forms, including surfactant protein deficiency, chronic bronchiolitis, and connective tissue lung disease, and is thus difficult to diagnose and treat; 
Whereas the Centers for Disease Control and Prevention estimates that 50,000,000 to 70,000,000 adults in the United States suffer from disorders of sleep and wakefulness; 
Whereas insufficient sleep is associated with a number of chronic diseases and conditions, including diabetes, cardiovascular disease, obesity, and depression; 
Whereas the average cost of treating severe COPD is 5 times higher than treating mild COPD; 
Whereas the appropriate medication and disease management of asthma can reduce health care costs, including hospitalization, emergency room visits, and physician visits, by half; 
Whereas the flu vaccine can prevent 60 percent of hospitalizations and 80 percent of deaths from flu-related complications among the elderly; 
Whereas advances in medical research have significantly improved the capacity to fight lung disease by providing greater knowledge about its causes, innovative diagnostic tools to detect the disease, and new and improved treatments that help people survive and recover from this disease; 
Whereas there is no cure for major lung diseases including asthma, COPD, and lung cancer; 
Whereas chronic lung diseases are a leading cause of death and yet the quality of palliative and end-of-life care for patients with chronic lung disease is significantly worse than patients with other terminal illnesses; 
Whereas the National Institutes of Health, through its many institutes and centers, through basic, clinical, and translational research, plays a pivotal role in advancing the prevention, detection, treatment, and cure of lung disease; 
Whereas the Department of Veterans Affairs is actively engaged in research in respiratory diseases that impact the Nation’s veterans; 
Whereas the Environmental Protection Agency establishes air quality standard and enforcement programs to ensure the quality of the air we breathe; 
Whereas the Centers for Medicare and Medicaid Services, provides essential health insurance benefits for millions of patients with respiratory disorders; 
Whereas the Centers for Disease Control and Prevention, through its many centers and programs, provides valuable prevention and surveillance programs on diseases of the lung; 
Whereas an international collaboration of medical professional and scientific societies is working to enhance the general public’s understanding of respiratory diseases, their causes, prevention, treatment, and impact respiratory disease play in human health; and 
Whereas the initiative, The Year of the Lung, seeks to raise awareness about lung health among the public, initiate action in communities worldwide, and advocate for resources to combat lung disease including resources for research and research training programs worldwide: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of the Year of the Lung. 
 
